DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2,5-6,9-15,18-19 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (CE2-related: Palette mode for non 4:4:4 color format, provided in the IDS).
	Regarding claim 1, Chao teaches a method of coding video data, the method comprising; determining a current palette coding block of a single tree coded slice of a picture is encoded according to a local dual tree (e.g., pages 3-4, "SINGLE_TREE", "DUAL_TREE_luma" and "DUAL_TREE_CHROMA" in conjunctiom with slice type and "pred_mode_plt_flag” in "coding_unit"), determining, after an update of a palette predictor associated with the current palette coding block (e.g., PredictorPaletteSize scartComp, and the array PredictorPaletteEntries are derived or modified in page 4), determining after an update of a palette predictor associated with the current palette coding block, a first number of palette predictor entries for a first image component of the current palette coding block (e.g.,

	Chao as discussed in the above action, teaches the number of entries are different, and further modifies the updated palette predictor to include a same number of palette predictor entries for the first image component and the second image component, discussed in the above action; in other-wards Chao modifies the updated palette so that the first number of palette predictor entries is always equal to the second number of palette predictor entries; but is silent in regards to, determining the first number of palette predictor entries is greater than the second number of palette predictor entries, and based on that modifying the updated palette predictor to include a same number of palette predictor entries for the first image component and the second image component.
	As shown in the above, obviously the result of, modifying the updated palette predictor to include a same number of palette predictor entries for the first image component and the second image component, is the same, and the differences consider as an obvious variation over the teaching of Chao, without any technical effect.
	Regarding claim 2, Chao teaches the method of claim 1, wherein modifying the updated palette predictor comprises; adding, to the updated palette predictor, one or more palette predictor entries for the second image component, the one or more palette predictor entries comprising one or more component values calculated for the second image component (e.g., the array PredictorPaletteEntries are derived or modified as follows, PredictorPaletteEntries cldx, newPredictorPaletteEntries, in page 4).
Regarding claims 5 and 18, Chao teaches the method of claim 1, further comprising; prior to modifying the updated palette predictor, determining the local dual tree associated with the current 
Regarding claims 6 and 19, Chao teaches the method of claim 1, wherein the first image component comprises color components from a first color channel (e.g., luma in abstract, also pages 1 and 4) , and wherein the second image component comprises color components from a second color channel that is different from the first color channel (e.g., chroma in abstract, also pages 1 and 4).
Regarding claims 9 and 22, Chao teaches the method of claim 1, wherein the palette predictor comprises a joint palette predictor that includes the first number of palette predictor entries for the first image component and the second number of palette predictor entries for the second image component (e.g., PredictorPaletteEntries cldx, in page 4).
Regarding claims 10 and 23, Chao teaches the method of claim 1, wherein the palette predictor comprises a first palette predictor associated with the first image component and a second palette predictor associated with the second image component (e.g., palette predictor for each component in page 4).
Regarding claim 11, Chao teaches the method of claim 1, further comprising; generating the palette predictor based on a set of values in a current palette associated with the current palette coding block (e.g., palette predictor in section 8.4.5.3).
Regarding claims 12 and 13, Chao teaches the method of claim 11, further comprising; determining the current palette based on one or more reused values from a previous palette predictor and one or more values associated with the current palette coding block (e.g., current palette entries in page 4), and as for signaled information, in claim 13 (e.g., abstract, pages 1-2).
Regarding claim 27-28, Chao is silent in regards to apparatus is a mobile device, comprises camera; however the use of mobile device, as a hardware, is notoriously well known, and therefore it would have been obvious to implement such known device.

 	Regarding claims 15 and 30, please refer to claim 2 above.
	Regarding claim 26, please refer to claim 13 above.
Regarding claims 24-25, please refer to claims 11-12.
Allowable Subject Matter
5.	Claims 3-4,7-8,16-17 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications 
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482